DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 21 July, 2022.
Claims 1, 9 and 16 have been amended.
Claims 1 – 3, 5 – 11, 13 – 18 and 20 - 23 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 7, 9 – 11, 13, 14, 16 – 18 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith: (US PGPUB 2018/0322660 A1) in view of Hu et al.: “Fluorescence in situ hybridization (FISH): an increasingly demanding tool for biomarker research and personalized medicine”; Biomarker Research; 2014, in view of Zahniser et al.: (WO 2014/0164757 A1) in view of Montes: (US PGPUB 2004/0260157) A1.
CLAIMS 1, 9 and 16
Smith discloses a machine learning classification system for microscopy images that includes the following limitations:
A computer-implemented method of processing microscopic images of a blood sample from a patient (Smith 0018, 0070) comprising:
obtaining one or more images of a blood sample from a microscope, each image comprising a plurality of different categories of cells; (Smith 0011, 0015, 0033, 0035, 0089);
processing the one or more images with a machine learning module to classify individual cells into one of a plurality of cell categories and to determine a frequency of cells for each cell category into which individual cells are classified; (Smith 0017, 0018, 0021 – 0023, 0037, 0038, 0041, 0081, 0090);
wherein determining the frequency of cells for each cell category includes determining a relative number of cells per category; (Smith 0021, 0022, 0038, 0082, 0090, 0091);
wherein the plurality of cell categories classified by the machine learning module include one or more cell categories of cells having aberrant morphologies; (Smith 0022, 0090, 0113);
analyzing the cells in each cell category to determine characteristics of the respective cell category; (Smith 0021, 0022, 0038);
updating the machine learning module using training data that is based on the one or more images processed by the machine learning module, wherein the one or more images are labeled with one or more cell categories of the individual cells classified in the one or more images; (Smith 0020, 0024, 0039);  and
determining a potential diagnosis based on the classification and characteristics of the cells and the determined frequency of cells for each cell category; (Smith 0021, 0022, 0041, 0082, 0091).
Smith discloses a computer-implemented method for processing a microscopic image of a sample including a blood sample of a patient. The system obtains a plurality of images using digital imaging such as digital microscopy using a wide range of imaging techniques including fluorescence imaging. The images are provided to a classification system for classification that uses a machine learning algorithm to classify particles including cells found in the images (i.e. processing the one or more images) as including a particular particle/cell type (i.e. red blood cells, white blood cells, normal cells, cells having an abnormal shape such as sickle cells, or cancer cells) and a count or number of cells in each category (i.e. frequency) of the particles/cells of different types. The classification system is re-trained using the results of processed images that have been verified by experts. The system generates a report including the type and number of particles/cells detected in each cell category, and a likely condition in the patient such as a diagnosis indicating an abnormality or health impact, cancer or other disease, as well as instructions to check for certain health symptoms, potential remedies, recommended medical procedures or other potential investigation or remedial steps.
With respect to the following limitations:
wherein the one or more images include at least one image obtained via fluorescent in situ hybridization; the characteristics including a nucleotide mutation detected in the at least one image obtained via fluorescent in situ hybridization.
Smith discloses a wide range of imaging techniques may be used including fluorescence imaging (0015, 0064). Smith does not expressly disclose fluorescent in situ hybridization imaging (FISH) to determine characteristics including a nucleotide mutation detected in the at least one image. Hu discloses using FISH for detecting genomic aberrations that characterize various diseases. Hu discloses that FISH may be used to diagnose AML or ALL, and other conditions. Hu discloses that FISH techniques are “a classical low-throughput cytogenetic test . . . for detecting specific biomarkers” (Abstract). Hu discloses that FISH is a cytogenetic techniques developed in the early 1980s. (Introduction). Hu discloses that FISH is the gold standard or detecting chromosomal translocations, and for differential diagnosis (Hematopoietic malignancies Leukemia). Hu discloses that currently, FISH is widely used for detecting specific genomic aberrations. (Concluding remarks, Table 5 and 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the classification system of Smith so as to have included using FISH techniques to detect nucleotide mutations, in accordance with the teaching of Hu, in order to allow for personalized medicine.
The combination of Smith/Hu discloses the limitations shown above. With respect to the following limitations:
wherein the machine learning module is trained to identify, and omit from the classifying and determining of the frequency, cells that are damaged or lysed due to preparing the one or more images; (Zahniser page 3/24 – 25; page 12/23 – 25; page 15/27 to 16/1).
Smith discloses identifying and classifying particles, including cells, as having a particular type, and as having an abnormality, but does not expressly disclose identifying damaged or lysed cells and omitting them from the count. Zahniser discloses a system and method for imaging blood cells that includes obtaining microscope images of cells and classifying the cells into different classifications using a multi-stage classifier such as a Bayesian classifier (i.e. a machine learning module). Rare, damaged or out of focus cells are excluded from being classified. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the classification system of Smith so as to have included identifying and omitting damaged cells from the cell count, in accordance with the teaching of Zahniser, in order to allow for more accurate classifications.
Examiner notes that the claims require identifying cells damaged “due to preparing the one or more images”. The specification discloses that the damage is due to “processing the cells”. Nonetheless, it is clear to one of ordinary skill that cells may be damaged in a number of ways. Any mechanism for damaging cells would be obvious to one of ordinary skill.
With respect to the following limitation:
determining whether the frequency of cells for each cell category is above or below a normal range for that cell category; (Montes 0012).
Smith discloses determining a frequency of each cell type (i.e. a cell count) but does not disclose determining if the count is above or below a normal range. Montes discloses that it is well-known to examine a patient’s blood to determine a count of cell types in the blood and to flag the sample for review when the count is outside a reference range or if there are a significant number of atypical cell form identified. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the classification system of Smith so as to have included comparing the cell count to a reference range, in accordance with the teaching of Montes, in order to allow for a diagnosis to be made.
With respect to CLAIMS 9 and 16, Smith discloses a system comprising at least one processor (0070, 0071) and a computer program product comprising a computer readable storage medium having program instructions embodied therewith (0070 - 0072).
CLAIMS 2, 3, 5 - 7, 13, 14, 17, 18 and 20
The combination of Smith/Hu/Zahniser/Montes discloses the limitations shown above relative to Claims 1, 9 and 16. Additionally, Smith discloses the following limitations:
wherein the machine learning module classifies the cells into a respective cell category based upon morphological patterns of the cell; wherein the morphologic patterns include cell shape, cell size, size of a nucleus, shape of the nucleus, granularity of cytoplasm, or a fluorescent marker that specifically binds to a marker on a surface of the cell; (Smith 0090);
wherein the cell categories include any one or more of a red blood cell, a white blood cell, a cancer cell, or a normal cell; (Smith 0081, 0090);
wherein the white blood cell categories include any one or more of the following cell categories: leukocytes, monocytes, granulocytes, basophils, and eosinophils; (Smith 0093);
generating a report including a list of potential diagnoses and a recommendation for additional testing when a definitive diagnosis cannot be made; (Smith 0041, 0082, 0091).
CLAIMS 21 - 23
The combination of Smith/Hu/Zahniser/Montes discloses the limitations shown above relative to Claims 1, 9 and 16. Additionally, Smith discloses the following limitations:
wherein the machine learning model is trained using image training data that includes cell images, and wherein the image training data is extracted and classified from scientific literature using a natural language processing model; (Smith 0019, 0024, 0028, 0044, 0045, 0049 – 0051).
Smith discloses training, and re-trained using supervised learning and a large corpus of data that has a plurality of microscopy images and a label indicating its classification, that has been archived from different locations and organizations. Examiner construes such archives as “scientific literature” absent any specific definition in the specification. 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith: (US PGPUB 2018/0322660 A1) in view of Hu et al.: “Fluorescence in situ hybridization (FISH): an increasingly demanding tool for biomarker research and personalized medicine”; Biomarker Research; 2014, in view of Zahniser et al.: (WO 2014/0164757 A1) in view of Montes: (US PGPUB 2004/0260157 A1) in view of Liebman et al.: (US PGPUB 2009/0156906 A1).
CLAIMS 8 and 15
The combination of Smith/Hu/Zahniser/Montes discloses the limitations shown above relative to Claims 1, 9 and 16. With respect to the following limitations:
wherein a natural language processing module extracts information from scientific and clinical literature to generate disease profiles for determining the potential diagnosis; (Liebman 0045, 0093)
Smith discloses health conditions related to the presence or counts for specific cell types (0021) but does not disclose that these relations are included in profiles extracted from literature. Liebman discloses a clinical research application that includes a repository of disease models that can be used to identify diseases in people or to generate diagnoses. Disease models are mined from a collection of journal articles using NLP to extract information. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the classification system of Smith so as to have included disease models or profiles obtained by mining literature using NLP, in accordance with the teaching of Montes, in order to allow for a diagnosis to be made.
Response to Arguments
Applicant’s amendment with respect to the U.S.C. 103 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. However, on further search and consideration, a new grounds of rejection in view of Hu is made herein.
Applicant argues that Smith does not disclose, teach or suggest FISH techniques to identify nucleotide mutations. Here, Examiner notes that Smith teaches imaging using a wide range of different imaging techniques including “fluorescence imaging”. This disclosure at least suggests that FISH techniques, which are old and well known, are contemplated. Indeed, a search of the art indicates that “FISH” is a well-known imaging technique used for the detection of nucleotide mutations. Additionally, the specification discloses FISH techniques in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112, indicating that they are well known in the art. Nonetheless, Hu teaches these features, and is relied on above.
Applicant does not separately argue the dependent claims, relying on their dependency from the independent claims.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2011/0207134 A1 to Faham et al. discloses a system that diagnoses a disease such as cancer by identifying patient-specific biomarkers using FISH techniques
US PGPUB 2013/0072402 A1 to Takamura et al. discloses a system that detects mutations in FISH images of cells. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/
Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Date: 19 August, 2022